Citation Nr: 9923756	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  91-48 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for residuals of a 
chest injury and residuals of a head injury with headaches, 
for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from March 1942 to October 
1945.

In January 1946 the veteran submitted a claim for service 
connection for residuals of a blast concussion of the left 
chest.  By rating action dated in May 1946 the Department of 
Veterans Affairs (VA) denied the veteran's claim.  The 
veteran was notified of the decision later in May 1946 but 
did not submit an appeal.  In September 1988 the veteran 
submitted additional information to reopen his claim for 
service connection for residuals of a blast concussion of the 
chest based on the recovered records project.  Additional 
records were received but were determined to be duplicates of 
records already considered in the January 1946 rating action.  
In March 1989 the veteran's claim was again denied and he 
appealed from that decision.

In April 1989 the veteran submitted a claim for an extension 
of a convalescence rating for his total left knee replacement 
under the provisions of 38 C.F.R. § 4.30.  In May 1989 the 
veteran submitted a claim for service connection for a 
hearing loss.  The veteran died in August 1989.  In February 
1990 the appellant submitted a claim for dependency and 
indemnity compensation benefits and accrued benefits.  In a 
March 1990 rating action service connection was denied for 
the cause of the veteran's death.  The appellant appealed 
from that decision.  In May 1990 the appellant testified at a 
hearing at the regional office before a hearing officer.  

In a June 1990 rating action service connection was denied 
for hearing loss, head injury with headaches, lung disorder, 
the cause of the veteran's death, a chest injury and 
extension of benefits under 38 C.F.R. § 4.30 for the 
service-connected left knee condition, on an accrued benefits 
basis.  In a statement received in October 1991 the appellant 
withdrew the claims for service connection for a lung 
disorder and for a bilateral hearing loss, for accrued 
purposes.  

The case was before the Board of Veterans' Appeals (Board) in 
February 1994 when extension of the temporary total rating 
under 38 C.F.R. § 4.30 was granted.  The Board denied 
entitlement to service connection for the cause of the 
veteran's death and service connection for residuals of a 
chest injury and residuals of a head injury with headaches, 
for accrued purposes.  

The appellant then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In February 1997 Counsel for the Secretary filed a 
motion to remand the appeal concerning the denial of service 
connection for the cause of the veteran's death and residuals 
of chest and head injuries, for accrued purposes.  In an 
order dated in March 1997 ([redacted]), the Court vacated the 
Board's decision and remanded the case for further 
consideration.  In February 1998 the Board remanded the case 
to the regional office for further action.  The case is again 
before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  During service, in December 1944, the veteran sustained a 
shell blast concussion to the left chest.  He was 
hospitalized and treated for about 13 days before being 
returned to duty.  No head injury was noted.  

2.  There were no residuals of the shell blast concussion to 
the left chest noted thereafter during service including when 
the veteran was examined for separation from service in 
October 1945.

3.  Residuals of the shell blast concussion to the veteran's 
left chest, including any head injury, were not demonstrated 
subsequent to his separation from military service.  

4.  The veteran's death in August 1989 was due to 
cardiovascular disease.

5.  A heart disease was initially medically demonstrated many 
years following the veteran's separation from military 
service.  

6.  There has been no medical evidence submitted establishing 
any relationship between the veteran's inservice shell blast 
concussion to the left chest and his fatal cardiac disease.  

7.  There is no medical evidence establishing that the 
veteran's fatal heart disease was caused by a 
service-connected disability or that the service-connected 
disabilities resulted in debilitation or otherwise hastened 
death.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.312 (1998).

2.  The appellant has not submitted well-grounded claims for 
service connection for residuals of a chest injury and 
residuals of a head injury with headaches, for accrued 
benefit purposes.  38 U.S.C.A. §§ 110, 5107, 5121 (West 
1991); 38 C.F.R. § 3.303(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well-grounded claims; 
that is, claims which are plausible.  If she has not 
presented well-grounded claims, her appeal must fail and 
there is no duty to assist her further in the development of 
the claims because such additional development would be 
futile.  38 U.S.C.A. § 5107(a); effective on and after 
September 1, 1989.  As will be explained below, the Board 
finds that her claims are not well grounded.

I.  Background

The veteran's service medical records reflect that in 
December 1942 the veteran complained of headaches 
continuously for the previous two weeks and reported that his 
glasses were not satisfactory.  He was provided two pair of 
new glasses.  On December 15, 1944, the veteran sustained a 
shell blast concussion to the left chest that was described 
as moderately severe in nature.  He was hospitalized and 
complained of a sharp, intermittent, stabbing pain on deep 
respiration in the left lower axillary region.  Examination 
of the chest was reported to be negative.  An X-ray study of 
the chest was also negative.  The veteran was returned to 
duty on December 28, 1944.  When the veteran was examined for 
separation from service in October 1945 a blast injury to the 
left chest in 1944 was noted; however, it was indicated that 
there were no present physical defects from that injury.  
Examination of the cardiovascular system was normal and the 
veteran's blood pressure was normal. There was no reference 
to headaches on the physical examination for separation from 
service.  

The veteran's initial claim for VA disability benefits was 
submitted in January 1946.  He referred to right and left 
knee problems and a concussion of the lower left chest.

In a May 1946 rating action, service connection was 
established for a right knee disability, rated 20 percent 
disabling.  Service connection for a left knee disability and 
residuals of a concussion of the chest was denied, as no 
residual disability was found at discharge.  

The veteran was afforded a VA examination in November 1947.  
He complained of problems with both knees and also indicated 
that when exerting himself he had pain in the left lower 
chest and pain in the left side of the head at intervals.  On 
examination the cardiovascular and neurological systems were 
reported to be normal.  The only diagnosis pertained to the 
right knee.  A subsequent rating action of March 1948 
confirmed and continued the denials of service connection for 
a left knee and concussion disability as such were not found 
on the November 1947 examination.  

The veteran was hospitalized by the VA during November and 
December 1953.  He was admitted for complaints of severe left 
back pain.  While hospitalized, there were no complaints or 
findings regarding the cardiovascular or nervous systems.  
The diagnosis was left urethral calculus, spontaneously 
passed.

In a May 1960 rating action service connection was 
established for a left knee disability, rated noncompensable.  

The regional office thereafter received several statements 
from former service associates of the veteran dated in 1959 
and 1960 who recalled that the veteran had been injured in 
Germany in 1944.  

A June 1960 statement by Louis Roe, M.D., reflected that the 
veteran had been under his care since the spring of 1953.  He 
related that the veteran's chief complaints during the 
previous seven years had been severe, recurrent headaches and 
severe chest pain.  He stated that it had been necessary to 
hospitalize the veteran frequently for those complaints.  

The veteran was afforded a VA psychiatric examination by a 
board of two examiners in January 1961.  The veteran 
complained of headaches.  He indicated that he had a three to 
four-month period of relief after ligation of the left 
temporal artery but no relief after ligation on the right 
side.  He related that on occasion he developed pain over the 
left side of the chest and that the chest pain usually 
followed his headaches.  He stated that he had been 
hospitalized for investigation of a heart condition, but that 
no heart disorder could be found.

On examination no significant abnormalities were noted. The 
examiners indicated that after reviewing the entire record 
and in light of the lack of neurological manifestations, 
except recurrent headaches, the fact that nothing relieved 
the headaches and because the veteran reported no clinical 
history of any histamine headaches or migraines, it was their 
opinion that the veteran was suffering from a long-standing 
neurotic reaction; a long-standing conversion reaction.  The 
diagnosis was conversion reaction, chronic, manifested by 
recurrent headaches.  

The veteran was examined by the VA in December 1983.  He 
complained of problems with his heart since service.  He 
claimed frequent chest pain leading to hospitalizations but 
there was no documentation of heart disease until 1979 at 
which time he had apparently had an acute myocardial 
infarction.  He was treated with medical therapy until 
January 1980 when he presented with unstable angina 
associated with severe chest pain leading to emergency 
coronary artery bypass surgery.  He also described a long 
history of headaches since service.  The headaches were 
extremely severe and daily until 1960 at which time they 
abated somewhat.  However, during the past year the pain had 
increased but was relieved by medication.  On mental status 
examination the veteran was considered to be severely 
anxious.  He showed a tremendous amount of somatic concerns 
and preoccupations.  His intellectual functions were 
adequate.  The diagnosis was chronic anxiety psychoneurosis 
with psychophysiological reactions, moderate to moderately 
severe.  

The record discloses that the veteran was hospitalized by the 
VA during April and May 1987 when diagnoses were made 
including bilateral knee joint osteoarthritis, coronary 
artery disease, status post coronary artery bypass graft, and 
congestive heart failure, stable.

The veteran was again hospitalized by the VA during July and 
August 1988 when the diagnoses included chest pain with 
myocardial infarction to be ruled out.

The veteran's death certificate reflects that he died in 
August 1989.  The immediate cause of death was listed as 
arrhythmia due to heart failure, post bypass and chronic 
ischemic cardiomyopathy.  

During the course of the May 1990 hearing on appeal, the 
appellant testified that the veteran complained about his 
chest as soon as he was discharged from service.  She 
indicated that he had been treated at the Lincoln West 
Hospital in 1947.  She stated that he had had chest pain and 
difficulty breathing.  She reported that he had had a heart 
attack in 1979.  She stated that in November 1982 he had 
become unable to work because of his heart condition.  

The regional office thereafter received numerous records of 
private and VA medical treatment of the veteran.  The record 
reflects that he was hospitalized by the VA from February to 
April 1959 for investigation of his headaches.  He reported a 
12-year history of headaches and indicated that they had 
increased in severity over the previous four or five years.  
On examination the cardiovascular system including the chest 
was normal.  The neurological system was negative except for 
an exaggerated pulsation of the left superficial temporal 
artery.  It was indicated that compression of that vessel as 
well as the common carotid artery tended to relieve the 
headaches.

During the veteran's hospitalization a chest X-ray study and 
electrocardiogram were normal.  Two electroencephalograms 
were performed that showed mild generalized abnormality with 
six to seven seconds slowing upon arousal.  No definite focal 
abnormal discharges were noted.  It was further indicated 
that results of a previous electroencephalogram taken in 1955 
were reviewed and no significant deterioration was shown in 
comparison to the current results.  X-ray study of the skull 
was within normal limits.  Ligation of the left superficial 
temporal artery was performed and the veteran made an 
uneventful recovery with no recurrence of the headaches.  The 
diagnosis was vascular headaches, related to the left 
superficial temporal vessel, with minimal arteriosclerosis.  

The veteran was again hospitalized by the VA in October 1959.  
He was admitted for complaints of right-sided temporal pain 
with onset in July 1959.  He indicated that he had no 
complaints with regard to the left side of his head since the 
ligation of the left superficial temporal artery.  He noted a 
six-year history of left anterior chest pain.  During 
hospitalization examination of the cardiovascular system 
showed no abnormalities and the neurological system was 
entirely negative.  A right superficial temporal arterectomy 
was conducted and following the operation there were no 
complaints.  The diagnosis was vascular headaches related to 
the right superficial temporal artery.  

The records included copies of records of admission and 
discharge from Lincoln West Hospital reflecting that the 
veteran was admitted in 1947, 1951, 1954, 1955, 1957 and 
1958.  It was indicated that the clinical records had been 
destroyed after 25 years.  The appellant indicated that the 
veteran had been hospitalized in 1947 for removal of a 
sebaceous cyst, in 1955 for fainting, in 1957 for 
cephalalgia, Horton's headache and in 1958 for a "supposed 
coronary."

A report from the Holy Family Hospital reflects the veteran's 
hospitalization from November to December 1968 for complaints 
of chest pain.  He reported complaints of intermittent chest 
pain after service discharge associated with a peculiar type 
of headache.  During hospitalization an inverted T-wave was 
found on electrocardiogram and X-ray examination showed 
findings which could represent a slightly enlarged heart and 
very early congestive changes.  It was noted that in view of 
the atypical location and type of pain reported by the 
veteran, no useful purpose would be served by performing a 
coronary arteriogram.  The veteran was discharged to be 
followed on an outpatient basis.  

Another report from the Holy Family Hospital reflects the 
veteran's treatment from June to July 1969.  He was admitted 
for recurring sharp, stabbing pain around the apical area of 
the heart.  On physical examination, the heart had a normal 
sinus rhythm and his blood pressure was normal.  The examiner 
felt that the discomfort in his chest was not determined by 
any organic pathology. 

A report from the Lutheran General Hospital reflects the 
veteran's hospitalization in August 1969 with a provisional 
diagnosis of chest pain of unknown cause.  A coronary 
arteriogram was conducted and no evidence of disease was 
found.  The final diagnosis was undiagnosed illness 
manifested by chest pain.  

A report by the Elmhurst Memorial Hospital for the period 
from July to August 1974 reflects a diagnosis of a pulmonary 
embolism.  

A report by the Kettering Memorial Hospital for the period 
from May to June 1979 reflected a diagnosis of anterior 
myocardial infarction.  

The records included an October 1983 decision by an 
administrative law judge for the Social Security 
Administration finding that the veteran had severe coronary 
artery disease and concluding that he was disabled for Social 
Security purposes as of November 1982.

The veteran was hospitalized at the Kettering Memorial 
Hospital during May 1989. He had been admitted with 
progressive chest pain with a two-week history.  He was 
placed in the coronary monitoring unit and treated with 
medication.  He improved and was discharged to follow-up 
outpatient treatment.  The discharge diagnoses were unstable 
angina pectoris, arteriosclerotic vascular disease, 
noninsulin dependent diabetes mellitus, status post coronary 
artery bypass surgery and status post bilateral knee 
replacement.  

The veteran was again hospitalized at the Kettering Memorial 
Hospital during August 1989.  He was admitted with severe 
chest pain.  On August 11 he underwent coronary artery bypass 
grafting with saphenous vein graft.  He developed marked 
bradycardia and was later pronounced deceased.  The final 
diagnoses included myocardial infarction with recurrent post 
infarct angina, severe triple vessel arteriosclerotic 
coronary artery disease, congestive heart failure, chronic 
left bundle branch block, and noninsulin dependent diabetes 
mellitus.  

In October 1998 the regional office received a number of 
records from the Social Security Administration.  The records 
include a copy of the October 1983 decision by the 
administrative law judge previously discussed.  The reports 
also included records of the coronary artery bypass grafting 
performed in February 1980 and the veteran's hospitalization 
in August 1981 for congestive heart failure.  There were also 
records from private physicians including Frank J. Wenzke, 
M.D., reflecting treatment of the veteran for his cardiac 
disease.  In a May 1983 statement Dr. Wenzke indicated that 
the veteran had been under his care since May 1979.  He 
related that the veteran had far advanced arteriosclerotic 
heart disease and had suffered a previous extensive anterior 
and inferior wall infarction.  He noted that the veteran had 
undergone coronary artery bypass surgery but despite that he 
had continued to suffer from recurrent refractory angina 
pectoris.  It was indicated that he had had documented 
episodes of congestive heart failure and was requiring high 
dosages of diuretics in order to maintain him out of 
congestive failure.  Dr. Wenzke stated that the veteran was 
totally and permanently disabled for all forms of employment.  

In October 1998 the veteran's records were reviewed by a VA 
physician.  He indicated that an opinion had been requested 
from a cardiologist but he did not think a cardiologist was 
necessary since the requested information was readily 
available in cardiac textbooks.  The physician reviewed the 
veteran's service medical records and his post service 
medical records.  He stated that in summary the veteran had 
sustained a blast injury that had caused a contusion to his 
left chest wall in December 1944.  He had a normal 
examination at that time and an electrocardiogram had not 
been performed.  The veteran did complain of some sharp, 
intermittent stabbing pain on deep inspiration in the left 
lower axillary region.  That was more consistent with a 
pleuritic than a cardiac or pericardial pain. Chest X-rays 
were all normal and in the 1950's he had normal 
electrocardiograms.  He stated he had been unable to find any 
electrocardiograms during the 1960's.  He noted that the 
veteran had had a myocardial infarction in 1979.  

The physician stated that the veteran had no history in the 
early years after the war consistent with a significant 
cardiac injury.  He related that was not to say that the 
veteran did not sustain an injury at the time of the blast 
injury but he clearly appeared to have healed well and that 
is what would have been expected.  The physician indicated he 
did not believe that the veteran's later cardiac problems 
were related to the blast injury.  Cardiac contusion was not 
associated with coronary artery disease.  

II.  Analysis

Service connection may be granted for disability from disease 
or injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110.

Where a veteran served ninety (90) days or more during a 
period of war and cardiovascular disease becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause; or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled on the basis of evidence in the file at 
date of death and due and unpaid for a period of not more 
than one year prior to death may be paid to the living person 
first listed as follows:  (1) His spouse, (2) his children, 
(3) his dependent parents.  38 U.S.C.A. § 5121.  

As, indicated previously, the record reflects that the 
veteran died in August 1989.  His death certificate reflects 
that the immediate cause of death was arrhythmia that was due 
to heart failure, post bypass surgery and chronic ischemic 
cardiomyopathy.  

At the time of his death, the veteran had established service 
connection for right and left knee disabilities, each rated 
30 percent disabling.  The combined rating for the 
service-connected disabilities was 60 percent.  He was also 
entitled to special monthly compensation on account of right 
and left total knee replacements.  He had also been found 
permanently and totally disabled for pension purposes 
effective from November 1982 based on all of his disabilities 
including arteriosclerotic heart disease.  

The veteran's service medical records, including the report 
of his physical examination for separation from service, do 
not reflect the presence of cardiovascular disease.  
Cardiovascular disease was initially medically demonstrated 
many years following his separation from military service.  
thus, service connection for the fatal condition could not be 
established either on the basis of direct service incurrence 
or under the presumptive provisions of the law.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The appellant has maintained that the veteran's heart 
disorder was related to the injuries he sustained as the 
result of the shell blast concussion in December 1944.  A 
well grounded claim, however, requires more than an 
allegation; the claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In this case, 
the appellant has not submitted any medical opinion or 
authority in support of her assertion.  As the appellant does 
not possess the necessary knowledge or expertise, her 
opinion, in the absence of supporting evidence, is of no 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In fact, there is a contrary opinion expressed by a 
VA physician who reviewed the veteran's records in October 
1998 and concluded that the veteran's cardiac problems were 
not related to the blast injury sustained in service.  There 
is no indication that the veteran's service connected 
conditions played any role in the circumstances leading to 
his death.  Thus, service connection for the cause of the 
veteran's death would not be warranted.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.

With regard to the claim for service connection for residuals 
of a chest injury and residuals of a head injury with 
headaches, for accrued purposes, the veteran's service 
medical records do not reflect that he sustained any residual 
injury from the blast injury in December 1944.  There is also 
no medical evidence establishing any residual disability from 
the blast injury subsequent to the veteran's release from 
active duty.  The only reference to headaches during service 
was prior to the blast injury to the chest, in 1942, and the 
headaches were associated with defective glasses.  Although 
the veteran reported headaches when he was examined by the VA 
in November 1947 there were no pertinent neurological or 
other findings that would account for the headaches.  When 
the veteran underwent left and right temporal artery ligation 
in 1959 for his complaints of headache, the diagnosis was 
vascular headaches, related to the left and right temporal 
vessels.  There was no indication that the headaches resulted 
from any head injury sustained in service.  Thus, service 
connection would not be warranted for residuals of a chest 
injury and residuals of a head injury with headaches, for 
accrued purposes.  38 U.S.C.A. §§ 1110, 5121; 38 C.F.R. 
§ 3.303(b).  

In this case, as noted previously, the appellant has not 
submitted any medical opinion or other evidence which 
supports her claims for service connection for the cause of 
the veteran's death and for service connection for residuals 
of a chest injury and residuals of a head injury with 
headaches, for accrued purposes.  On the basis of the 
evidence of record the claims may not be considered well 
grounded.  Since the claims are not well grounded they must 
accordingly be denied.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).  

The Board views its discussion in this case as sufficient to 
inform the appellant of the elements necessary to complete 
her application for her claim for service connection for the 
cause of the veteran's death and for service connection 
residuals of a chest injury and residuals of a head injury 
with headaches, for accrued purposes.  See Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is not established.  Entitlement to service 
connection for residuals of a chest injury and residuals of a 
head injury with headaches, for accrued purposes, is not 
established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

